DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 3 in the reply filed on 10/7/22 is acknowledged.
Claims 1 and 4-6 are drawn to a non-elected group.
Claims 1 and 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/22.
Claims 2-3, 7-14 and 16-19 have been canceled.
Applicant's election with traverse of the species of SEQ ID NO: 13 in the reply filed 10/7/22 is acknowledged.  The traversal is on the ground(s) that the polypeptides share a tetrapeptide sequence and there would be no burden.  This is not found persuasive because a search of the tetrapeptide alone would not necessarily lead to relevant art. The peptides of claim 15 require 15-20 consecutive amino acids and claim 20 requires 41 consecutive amino acids. Claim 21 recites 7 different peptides all of which require different searches. Claim 15 recites ‘polypeptide consisting of 15 of 20 consecutive amino acids’. Thus the polypeptides are required to be of such length. Claim 20 recites ‘consisting of amino acid sequence of SEQ ID NO: 1’. Thus the polypeptide is required to be identical to SEQ ID NO: 1.
The requirement is still deemed proper and is therefore made FINAL.
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. Although SEQ ID NO:1 is not identical to SEQ ID NO:13, claim 20 and dependent claims have been included in the instant examination.
Claims 15 and 20-23 are being examined.

Priority
This application is a CON of 16/320,404 01/24/2019 PAT 11311601 16/320,404 is a 371 of PCT/KR2017/008078 07/27/2017 and claims foreign benefit of KOREA, REPUBLIC OF 10-2016-0096256 07/28/2016.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16320404, filed on 1/24/19.

Information Disclosure Statement
The information disclosure statement filed 7/9/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) states that each publication must be identified by date. NPL citation CA does not include the date. It has been placed in the application file, but all the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statements (IDS) submitted on 11/19/21 and 3/26/21 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 38 line 29 of the clean specification dated 3/26/21 recites ‘maalmalade’. The correct spelling of the word in this context appears to be ‘marmalade’
The use of the term TRICOMIN (see sections 0018, 0048, 0115 of the PGPub), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 line 3 recites ‘amount of composition’. It would seem that the phrase ‘amount of a composition’ is appropriate in this context.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-23 contain the trademark/trade name TRICOMIN (Reg. number 2955075).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a compound/composition and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2007/083853 ‘Kim’ as cited with IDS 3/26/21).
	Kim teach the peptide AVLKRLEQKGAEADQIIEYLKQQVSLLKEKAILQATLREEK (SEQ ID NO:1, A1MP1-(6-46)) which is 41 amino acids in length (page 7 lines 13-14 and example 3-4 pages 21-23 and sequence listing). Kim teach that the AIMP1-(6-46) peptide was prepared in a PBS solution and was used to treat a skin wound and promoted wound healing (example 4 page 23 specifically lines 14-24). 
In relation to the polypeptide of claim 20, Kim teach the peptide AVLKRLEQKGAEADQIIEYLKQQVSLLKEKAILQATLREEK (SEQ ID NO:1, A1MP1-(6-46)) which is 41 amino acids in length (page 7 lines 13-14 and example 3-4 pages 21-23 and sequence listing) and is identical to instant SEQ ID NO:1.
	In relation to the composition and active ingredient recitations in claim 20, Kim teach that the AIMP1-(6-46) peptide was prepared in a PBS solution and promoted wound healing (example 4 page 23 specifically lines 14-24).
	In relation to the administering recited in claim 20, Kim teach that the AIMP1-(6-46) peptide was used to treat a skin wound and promoted wound healing (example 4 page 23 specifically lines 14-24).
	In relation to the subject, instant claim 20 expressly refers to preventing alopecia or promoting hair growth. Such subject does not need any preexisting condition. Since the prior art teach the peptide as claimed such peptide would function as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2007/083853 ‘Kim’ as cited with IDS 3/26/21).
	Kim teach the peptide AVLKRLEQKGAEADQIIEYLKQQVSLLKEKAILQATLREEK (SEQ ID NO:1, A1MP1-(6-46)) which is 41 amino acids in length (page 7 lines 13-14 and example 3-4 pages 21-23 and sequence listing). Kim teach that the AIMP1-(6-46) peptide was prepared in a PBS solution and was used to treat a skin wound and promoted wound healing (example 4 page 23 specifically lines 14-24). Kim teach peptides (abstract) and teach that to determine functional domains of AIMP1 that cleavage sites of the AIMP1 protein were determined (page 6 lines 9-16 and figure 3). Kim teach that certain peptides were prepared in a PBS solution and assayed (example 4 page 23 specifically lines 14-24). 
Kim does not expressly teach an example as in claim 15.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kim because Kim teach peptides (abstract) and teach that to determine functional domains of AIMP1 that cleavage sites of the AIMP1 protein were determined (page 6 lines 9-16 and figure 3). As shown in Figure 3, the sequence between the 2nd and 3rd arrows is SLLKEKAILQATLREEK. Since Kim specifically suggest determining functional domains one would have been motivated to make and test each of the domains suggested by figure 3. Since Kim teach that certain peptides were prepared in a PBS solution and assayed (example 4 page 23 specifically lines 14-24) one would have been motivated to make SLLKEKAILQATLREEK and prepare in a solution for an assay as in example 4. One would have had a reasonable expectation of success since the sequence was known and it was known how to prepare the sequence in a solution.
In relation to the polypeptide of claim 15, as shown Figure 3 of Kim, the sequence between the 2nd and 3rd arrows is SLLKEKAILQATLREEK which is 17 amino acids in length and comprises KEKA and corresponds to residues 25-41 of instant SEQ ID NO:1.
In relation to the polypeptide of claim 20, Kim teach the peptide AVLKRLEQKGAEADQIIEYLKQQVSLLKEKAILQATLREEK (SEQ ID NO:1, A1MP1-(6-46)) which is 41 amino acids in length (page 7 lines 13-14 and example 3-4 pages 21-23 and sequence listing) and is identical to instant SEQ ID NO:1.
	In relation to the composition and active ingredient recitations in claim 20, Kim teach that the AIMP1-(6-46) peptide was prepared in a PBS solution and promoted wound healing (example 4 page 23 specifically lines 14-24).
	In relation to the administering recited in claims 15 and 20, Kim teach that the AIMP1-(6-46) peptide was used to treat a skin wound and promoted wound healing (example 4 page 23 specifically lines 14-24).
	In relation to the subject, instant claims 15 and 20 expressly refer to preventing alopecia or promoting hair growth. Such subject does not need any preexisting condition. Since the prior art teach a peptide as claimed such peptide would function as claimed.

Claim(s) 15, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2007/083853 ‘Kim’ as cited with IDS 3/26/21) in view of Sank et al. (WO 90/06117 ‘Sank’ as cited with IDS 3/26/21).
Kim teach the peptide AVLKRLEQKGAEADQIIEYLKQQVSLLKEKAILQATLREEK (SEQ ID NO:1, A1MP1-(6-46)) which is 41 amino acids in length (page 7 lines 13-14 and example 3-4 pages 21-23 and sequence listing). Kim teach that the AIMP1-(6-46) peptide was prepared in a PBS solution and was used to treat a skin wound and promoted wound healing (example 4 page 23 specifically lines 14-24). Kim teach peptides (abstract) and teach that to determine functional domains of AIMP1 that cleavage sites of the AIMP1 protein were determined (page 6 lines 9-16 and figure 3). Kim teach that certain peptides were prepared in a PBS solution and assayed (example 4 page 23 specifically lines 14-24). 
Kim does not teach the further compound of claims 22-23 nor does Kim expressly teach an example as in claim 15.
Sank teach minoxidil for promoting wound healing (abstract and claim 1). Sank teach that minoxidil is a known compound (page 4 last paragraph) and teach that minoxidil induced the migration of cells (page 6 first paragraph) and minoxidil can be prepared in various forms (page 7 last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kim because Kim teach peptides (abstract) and teach that to determine functional domains of AIMP1 that cleavage sites of the AIMP1 protein were determined (page 6 lines 9-16 and figure 3). As shown Figure 3, the sequence between the 2nd and 3rd arrows is SLLKEKAILQATLREEK. Since Kim specifically suggest determining functional domains one would have been motivated to make and test each of the domains suggested by figure 3. Since Kim teach that certain peptides were prepared in a PBS solution and assayed (example 4 page 23 specifically lines 14-24) one would have been motivated to make SLLKEKAILQATLREEK and prepare in a solution for an assay as in example 4. One would have had a reasonable expectation of success since the sequence was known and it was known how to prepare the sequence in a solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kim because Kim teach applications of promoting wound healing using specific peptides and compositions (abstract and example 4 page 23 specifically lines 14-24). Since Sank teach an additional agent with wound healing function one would have been motivated to combine the agents based on the nature of the problem to be solved. All the claimed elements were known in the prior art and one killed in the art could have combined the elements by known methods. One would have had a reasonable expectation of success since Kim teach that the peptides were prepared in a PBS solution and promoted wound healing (example 4 page 23 specifically lines 14-24). Further, Sank teach minoxidil for promoting wound healing (abstract and claim 1). Sank teach that minoxidil is a known compound (page 4 last paragraph) and minoxidil can be prepared in various forms (page 7 last paragraph).
In relation to the polypeptide of claim 15, as shown Figure 3 of Kim, the sequence between the 2nd and 3rd arrows is SLLKEKAILQATLREEK which is 17 amino acids in length and comprises KEKA and corresponds to residues 25-41 of instant SEQ ID NO:1.
In relation to the polypeptide of claim 20, Kim teach the peptide AVLKRLEQKGAEADQIIEYLKQQVSLLKEKAILQATLREEK (SEQ ID NO:1, A1MP1-(6-46)) which is 41 amino acids in length (page 7 lines 13-14 and example 3-4 pages 21-23 and sequence listing) and is identical to instant SEQ ID NO:1.
	In relation to the composition and active ingredient recitations in claim 20, Kim teach that the AIMP1-(6-46) peptide was prepared in a PBS solution and promoted wound healing (example 4 page 23 specifically lines 14-24).
	In relation to the administering recited in claims 15 and 20, Kim teach that the AIMP1-(6-46) peptide was used to treat a skin wound and promoted wound healing (example 4 page 23 specifically lines 14-24).
	In relation to the subject, instant claims 15 and 20 expressly refer to preventing alopecia or promoting hair growth. Such subject does not need any preexisting condition. Since the prior art teach a peptide as claimed such peptide would function as claimed.
In relation to claims 22-23, Sank teach minoxidil for promoting wound healing (abstract and claim 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11311601 (‘601’). Although the claims at issue are not identical, they are not patentably distinct from each other.
	601 teach a composition comprising as an active ingredient SEQ ID NO:13 where the composition further comprises minoxidil (claim 1).
	601 does not recite administration in the claims.
	601 expressly recites ‘wherein the polypeptide promotes hair growth, promotes proliferation of hair follicle stem cells, and/or treats alopecia’ (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 601 based on the express suggestions of 601. Since 601 recites ‘wherein the polypeptide promotes hair growth, promotes proliferation of hair follicle stem cells, and/or treats alopecia’ (claim 1) one would have been motivated to administer the polypeptide for such purpose. One would have had a reasonable expectation of success since 601 expressly teach the composition as a pharmaceutical composition (claim 2).
In relation to the polypeptide of claims 15 and 21, 601 teach a composition comprising as an active ingredient SEQ ID NO:13 (claim 1) which is the same as instant SEQ ID NO:13.
	In relation to the composition and active ingredient recitations in claim 15, 601 teach a composition comprising as an active ingredient SEQ ID NO:13 where the composition further comprises minoxidil (claim 1).
	In relation to the administering and subject recited in claim 15, 601 expressly recites ‘wherein the polypeptide promotes hair growth, promotes proliferation of hair follicle stem cells, and/or treats alopecia’ (claim 1). Since the prior art teach the peptide as claimed such peptide would function as claimed.
	In relation to claim 22, 601 teach a composition that further comprises minoxidil (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658